Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 1 of 31



                 REPORT OF MARINE SURVEY

                        OF THE VESSEL

                          “G-FORCE”

                   2006 64’ CAISON YACHTS




                 PREPARED EXCLUSIVELY FOR:

                         BILL KELLER
                    772 BRIARSTONE COURT
                   ELLICOTT CITY, MD 21043

                       CONDUCTED BY:

                    FRANKY PETTOLINA
     PETTOLINA MARINE SURVEYING AND CONSULTING LLC
               9800 MOORING VIEW LANE # 14
                   OCEAN CITY, MD 21842
                       (410) 251-0575




                                                                  Exhibit D
       Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 2 of 31



FRANKY PETTOLINA
PETTOLINA MARINE SURVEYING AND CONSULTING LLC
9800 MOORING VIEW LANE #14
OCEAN CITY, MD 21842

June 28, 2018

Bill Keller
772 Briarstone Court
Ellicott City, MD 21043

Ref:    Survey of “G-Force”
        HIN# CYE00002J506

Dear Mr. Keller:

In accordance with your request for a marine survey of the above named vessel, for the
purpose of evaluating its present condition and estimating its Fair Market Value and
Replacement Cost, I herewith submit my report.

The subject vessel was personally inspected by the undersigned and was found to be a
well constructed, appointed and comfortable vessel. The vessel is considered to be
suitable for its intended use of fishing and cruising.

In the conduct of this survey, all parts of the vessel which were accessible without the
removal of bulkheads, decks, etc., were carefully examined. Every effort was made to
determine the vessel’s condition and market value compared to similar vessels.

As a result of my investigation, and by virtue of my experience, my opinion is:

OVERALL VESSEL CONDITION: Above Average
FAIR MARKET VALUE: $1,850,000
ESTIMATED REPLACEMENT COST: $3,000,000

Respectfully submitted,




Franky Pettolina
Marine Surveyor and Consultant


                                                                                  Page 2 of 31
Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 3 of 31



                              TABLE OF CONTENTS

  I.    INTRODUCTION …………………………………………………..4
  II.   GENERAL INFORMATION ………………………………….……6
 III.   SYSTEMS
        A. HULL, DECK AND SUPERSTRUCTURE ..………………….7
        B. CABIN INTERIOR …………………………………………...8
        C. PROPULSION SYSTEM ………………………………………..9
        D. ELECTRICAL SYSTEMS ……………………………………..11
        E. FUEL SYSTEMS ..…………………………………………….12
        F. FRESH WATER SYSTEM ………………………………….….12
        G. SANITATION SYSTEM ………..……………………………13
        H. STEERING SYSTEM ……..…………………………………....13
        I. GROUND TACKLE ..……………………………………….….13
        J. ELECTRONICS/NAVIGATION ……………………………..14
        K. THRU-HULL FITTINGS ……………………………………..14
        L. BONDING SYSTEM ….……………………………………….15
        M. SAFETY EQUIPMENT ……………………………………….15
  IV.   FINDINGS AND RECOMMENDATIONS …………………….16
  V.    SUMMARY AND VALUATION ………………………………...18

        There are consecutive numbered pages beginning with 2 and concluding
        with 31 in this report.




                                                                  Page 3 of 31
     Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 4 of 31



                                  I. INTRODUCTION

This survey was conducted on June 27, 2018 at Sunset Marina located in Ocean City,
MD. In addition to the attending surveyor, Joe Jasalaitis and Alex Whalen (Alban
Diesel), Tony Diesel (representing seller), and Anthony Pino (representing prospective
owner) were present during the survey. The subject vessel was secured in its slip and
later hauled at the time of survey. The vessel was surveyed without the removal of any
parts, including fittings, fastened covers, or any other fixed or partially fixed items.
Locked or inaccessible compartments were not inspected. AC and DC power were
available, engines were operated, and accessories were “powered up”. The ship’s papers
were available. The purpose of the survey was to ascertain the physical condition and
value of the vessel for purchasing consideration.
A sea trial was conducted. No information should be indicated to construe the following:
1.       The evaluation of the internal condition of the engines and the propulsion systems
         operating capability.
2.       Electronic equipment checked for power up only.

The use of the asterisks * in the body of the report will indicate that findings will be
listed in the “Findings and Recommendations” section pertaining to the asterisked item.

THE MANDATORY STANDARDS PROMULGATED BY THE UNITED STATES
COAST GUARD (USCG), UNDER THE AUTHORITY OF TITLE 46 UNITED
STATES CODE (USC); TITLE 33 AND TITLE 46, CODE OF FEDERAL
REGULATIONS (CFR), AND THE VOLUNTARY STANDARDS AND
RECOMMENDED PRACTICES DEVELOPED BY THE AMERICAN BOAT
AND YACHT COUNCIL (ABYC) AND THE NATIONAL FIRE PROTECTION
ASSOCIATION (NFPA) HAVE BEEN USED AS GUIDELINES IN THE
CONDUCT OF THIS SURVEY.

Findings reflect conditions observed AT THE TIME OF SURVEY.

This survey is issued without prejudice, solely for the use of the purchaser. It is based on
the professional observations of the attending surveyor. This report represents a
statement of observed conditions, and is neither a guarantee nor a warranty of the
condition of the vessel, its hull, machinery, unforeseen or undetected damages or other
conditions that may exist.

There are consecutive numbered pages beginning with 2 and concluding with 31 in this
report.




                                                                                 Page 4 of 31
     Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 5 of 31



                                       DEFINITION OF TERMS

           The following terms and words have the following meanings as used in this
                                      Report of Survey

APPEARS:
Indicates that a very close inspection of the particular system, component or item was not
possible due to constraints imposed upon the surveyor (e.g. no power available, inability
to remove panels, or requirements not to conduct destructive tests).

FIT FOR INTENDED SERVICE:
Service for which it was designed and manufactured by the naval architect and/or builder.

FIT FOR INTENDED USE:
Use which is intended by Survey Purchaser (present or prospective owner).

ADEQUATE:
Sufficient for specific requirement.

POWERS UP:
Power was applied only. This does not refer to the operation of any system or component
unless specifically noted.

EXCELLENT CONDITION:
New or like new.

GOOD CONDITION:
Nearly new, with only minor cosmetic or structural discrepancies noted.

FAIR CONDITION:
Denotes that system, component or item is functional as is with minor repairs.

POOR CONDITION:
Unusable as is. Requires repairs or replacement of system, component or item to be
considered functional.

USE OF *
Use of * in the body of the report will indicate that a finding will be listed in the
“Findings and Recommendations” section pertaining to the * item.




                                                                                    Page 5 of 31
    Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 6 of 31



                          II. GENERAL INFORMATION


TYPE OF SURVEY…………………………………Condition and Value
NAME OF VESSEL…………………………………G-Force
YEAR/MAKE/MODEL OF VESSEL……………….2006 64’ Caison Yachts
HULL IDENTIFICATION NUMBER………………CYE00002J506
OFFICIAL NUMBER (DOCUMENTATION)##……1178391
HAILING PORT ……………………………………Ocean City, MD
OWNER’S NAME ………………………………….Bill Keller (prospective)
OWNER’S ADDRESS……………………………….772 Briarstone Court
 ………………………………………………………..Ellicott City, MD 21043
SURVEYED AT …………………………………….Sunset Marina
DATE OF SURVEY ………………………………. .June 27, 2018
DESIGNER ………………………………………….Caison Yachts
BUILDER …………………………………………..Caison yachts
HULL MATERIAL …………………………………Composite FRP and Wood
HULL TYPE ………………………………………...Modified V
L.O.A. # …………………………………………….64’3”
BEAM# ………………………………………………17’7”
DRAFT# …………………………………………….Approximately 4’6”
DISPLACEMENT# …………………………………73 GRT/59 NRT
PROPULSION SYSTEM ……………………………Twin Inboard
FUEL ……………………………………………….Diesel
INTENDED CRUISING AREA ……………………Near coastal waters, rivers and bays
 ………………………………………………………of the Mid Atlantic
OVERALL VESSESL RATING### ……………….. Above Average
FAIR MARKET VALUE### ……………………….$1,850,000
ESTIMATED REPLACEMENT COST### ....……..$3,000,000

(#’S Indicate source of information)
#….Per Manufacture’s Specifications
##…Per USCG Documentation
###..Per Section V

NOTE: HIN was obtained from USCG Documentation. This should be properly
displayed on the stbd corner of the transom.




                                                                     Page 6 of 31
     Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 7 of 31



                                    III.   SYSTEMS

                      A. HULL, DECK AND SUPERSTRUCTURE

HULL
Type: Modified V.

Material: Composite FRP and Wood, cold molded construction.

Wetted Surface/Keel: A visual inspection and hull sounding were performed. All
                         findings were satisfactory. The vessel’s running gear was also
                         inspected. The shafts are 3 ½” diameter stainless steel. The props
                         were 5 blade Veem Interceptor variable pitch types (reportedly 32
                         ½” diameter). The strut bearings were serviceable, reported to
                         have been replaced/installed in 2017, Orcott brand.
NOTE: The props were not removed at the time of survey, thus the shaft key ways could
not be inspected for cracks. The distance from the hub of the props to the struts were
within ABYC recommended tolerances (2 and 5/8” on port and 2 ¾” on stbd side). The
prop nuts were arranged opposite of ABYC recommendations. The bottom paint was
built up/flaking off in some areas.

Interior Hull: Hull stiffness provided by longitudinals and bulkheads all fastened to hull
               with FRP/epoxy. All appear to be serviceable (complete inspection not
               possible due to limited access).

Hull to Deck Joint:    External flange type sealed with FRP and epoxy.

Topsides Finish: Paint. Found to be in good condition.
* C1 * An area of cracking/exposed wood was observed at the aft end of the stbd sprail
rail.

DECK
Material: Composite FRP and wood. Found to be in good condition.

Finish: Paint. Found to be in good condition. Painted non skid found on deck
        surfaces found to be in good condition.

Hardware:      2- 12 inch stainless mooring cleats on bow. 1 each side.
               4- 12 inch stainless mooring cleats at midships. 2 each side.
               2- 15 inch stainless mooring cleats on stern. 1 located on each side of
               the transom. Found to be in good condition.
               There are molded composite handrails on the deck house.
I was able to observe through bolting or backing plates on the aforementioned hardware,
where accessible.

Hatches/Ports: (1) 19” by 19” hatch located on the bowdeck.
               Serviceable.

                                                                                Page 7 of 31
    Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 8 of 31



SUPERSTRUCTURE
Material: Composite FRP and wood. Found to be in good condition.

Finish:       Paint. Found to be in good condition.
* C2 * Some finish checking was observed in painted “mask” on deckhouse.

Windows:       The deckhouse has windows on each side and aft. Found to be
               serviceable.

Bridge:       The fly bridge is constructed of composite FRP and wood. The helm is
              located to center. There are varnished ladder back Release helm and
              companion chairs with bench seating forward and to stbd. Storage is
              found beneath the benches and in lockers. The helm is equipped with
              standard instrumentation and electronic aids to navigation. There is a
              composite hard top with aluminum supports. There is an EZ2CY
              and makrolon enclosure. The field of visibility from the helm was found
              to be satisfactory. There are operable overhead and spreader lights.
              There is a refrigerated compartment under the port bench. Temperature
               was checked using a Ryobi infrared temperature sensor, all readings were
               satisfactory. The helm is equipped with Miya Epoch US-9 electric
               fishing teaser reels. There is a freshwater washdown in the fwd locker.

Cockpit:      The cockpit is constructed of composite FRP and wood with teak deck and
               covering boards. Teak was new in 2017. There are (2) 5” by 1” drains
               located in the corners of the cockpit. The vessel is equipped with Rupp
               triple spreader outriggers, center rigger, teaser reel outlets, transom fish
               box, a varnished Release fishing chair, and numerous fishing rod holders.
               A transom door is located to stbd. Along the bulkhead is a mezzanine
               with storage and insulated wells. The well all the way to port is fed via an
               Eskimo EI540D (serial # 424990) ice machine. There is also engine room
               access via a lift hatch. The cockpit is equipped with fresh and raw water
              washdowns. The raw water pump is a Headhunter Remora type. There
              courtesy lights for deck areas as well as Lumitec SeaBlaze underwater
              lights at the transom.

Random areas of the decks, superstructure and topsides were checked using an
Electrophysics GRP33 moisture meter. Readings were satisfactory, unless otherwise
noted.
* B1 * Elevated readings were observed at antenna mounts on sides of fly bridge,
between and aft of bow cleats, between helm chairs, and under the spray rails on each
side.

                                B. CABIN INTERIOR
STATEROOMS
The master stateroom is located all the way forward. There is a berth with drawers and
lockers for storage. The berth has a cushion with matching accents and storage beneath.


                                                                                Page 8 of 31
     Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 9 of 31



Tan carpet is found throughout. A Sole TV with DirecTV receiver is located fwd. There
are reading and overhead lights. The master stateroom has a 9,000 BTU Marine Air
Systems reverse cycle air conditioning unit. Temperature was checked using a Ryobi
infrared temperature sensor. Unit performed to thermostat settings.
The VIP stateroom is located aft of the master to port. There is a berth aft with a cushion
and storage beneath. Storage is found in drawers and lockers as well. There is a Sole TV
with DirecTV receiver. There are reading and overhead lights. The VIP stateroom is
equipped with a 6,000 BTU Marine Air Systems reverse cycle air condition unit.
Temperature was checked and unit performed to thermostat settings.
The guest stateroom is located to stbd midship. There are over under berths with tan
carpet. Storage is found in drawers and lockers. There are overhead and reading lights.
There are (2) flat panel TVs which are not in service. The guest stateroom is equipped
with a 6,000 BTU Marine Air Systems reverse cycle marine air condition unit. The unit
performed to thermostat settings.

MAIN SALOON/SALON
There is a U shaped couch to port with storage beneath and a custom teak table. To stbd
there is main electrical panel, a straight couch with storage, a dinette, and entertainment
center. The entertainment center is equipped with a Samsung TV, Panamex MR4000
Receiver, Sony DVD, Fusion MS-UD 755 stereo, and a DirecTV satellite receiver. The
saloon has tan carpet and there are matching blinds, valences, and a headliner. There is
over head lighting. The saloon is equipped with (2) marine Air Systems 16,000 BTU
reverse cycle marine air conditioning units. Both performed to thermostat settings.

GALLEY
The galley is located fwd of the saloon to port. There is a GE microwave oven, Subzero
drawer style refrigerators and freezers, Kenyon burners, and a sink with basin. There are
drawers and lockers for storage. The galley has overhead lighting. Appliance
temperature was checked using a Ryobi infrared sensor. All readings were satisfactory.

HEADS
There is a head with basin and shower stall located fwd of the master stateroom. There is
a head with basin and shower stall located fwd in the VIP stateroom. There is a head
with basin and shower stall located to stbd side fwd of the guest stateroom. There is
lighting, storage and an exhaust fan in each.

                              C. PROPULSION SYSTEM

MAIN ENGINES
Type: Twin 12 cylinder, freshwater cooled, turbo charged inboard
Fuel: Diesel
Manufacturer: Caterpillar C32 series
Serial Numbers: port RXB00327, stbd RXB00326
Arrangement: port 239-2350, stbd 239-2351
Horsepower: 1652 BHP at 2300 RPM
Hour Meter reading: meters indicated 3432 to port, and 3423 to stbd


                                                                                 Page 9 of 31
    Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 10 of 31



Bilge Area: serviceable, clean and dry.
Oil Pollution Placard: sighted.
Mounting:       The engines are secured via mounts to coated metallic brackets which are
                bolted to composite structural members.
Throttle/Transmission controls: Single lever electronic type. Found to be serviceable.
                                  Controls were tested in troll mode, slow vessel mode,
                                  and synch mode. back up controls were not tested per
                                  the request of the sea trial captain as he was unfamiliar
                                  with the operation of the system.
Ventilation: There is adequate natural ventilation and power exhaust blowers. The
                machinery space is also equipped with Marine Air Systems reverse cycle
                marine air conditioning. Unit performed to thermostat setting. BTU
                rating not observed.
Oil Drip Pans: in engine beds.
Oil Filters/levels: Dual Cat 389-0434 filters, appear serviceable.
Oil lines/cooler: serviceable.
IT IS RECOMMENDED THAT ALL FLUIDS BE RENEWED PRIOR TO USE OF
VESSEL.

COOLING
Type: Enclosed freshwater system.
Belts/hoses/clamps: All found to be in good condition.
IT IS RECOMMENDED THAT ALL FLUID BE RENEWED PRIOR TO USE OF
VESSEL.

MAIN ENGINE EXHAUST
Type: Raw water cooled.
Hoses/clamps: Found to be in good condition and double clamped.

TRANSMISSIONS
Manufacturer: Twin Disc
Model: MG-0557-00-A
Serial numbers: stbd 9A1889 port 9A1888
Gear Ratio: 1.74:1
Linkage: serviceable
Stuffing Boxes: Dripless types (manufacturer not observed)

The vessel is equipped with a Reverso oil change system.

NOTE: An engine inspection was performed by Joe Jasalaits and Alex Whalen of Alban
Diesel. Their findings and recommendations were provided directly to Mr. Pino, thus
they will not be included here. It was reported to the surveyor that oil samples were
taken prior to survey.

The engines were started without excessive cranking or smoke. A 1 ½ hour sea trial was
conducted. The engines were operated at various RPM with a maximum of 2310 stbd


                                                                                Page 10 of 31
    Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 11 of 31



and 2300 port reached per helm tachs. Operable gauges indicated normal operating
parameters. At WOT a speed of 40 knots was observed. Speed/performance can be
affected greatly by loading and sea conditions. Speeds listed below are for comparative
purposes only. No statement as to the internal operating condition of the engines should
be assumed from this report.

RPM               Temp (F)          Oil Pressure       Fuel Burn          Speed (knots)
                                    (PSI)              (GPH)
                  Port     Stbd     Port      Stbd     Port        Stbd
1000              180      180      48        48       11.5        12.6   13.8
1200              178      180      54        56       19.5        19.8   14.7
1400              180      180      58        58       28.2        28.9   20.5
1600              180      180      58        54       37          37     25.5
1800              181      183      57        53       50          48     29.3
2000              185      185      55        49       63          62     34
2200              192      190      53        49       80          75     37


                             D. ELECTRICAL SYSTEMS

DC SYSTEM (24 VOLT)
Voltage: 24 volt house and starting systems.
Batteries:     There were (4) banks of (2) Optima D34M 750 CCA each wired in series.
               These were secured in the machinery space in boxes designated solely for
                their use. Cables and terminals were found to be in good condition and
                covered. there was adequate ventilation.
* B2 * Battery cables were not properly secured (wingnuts).
                There was (1) Optima Yellow top battery that was designated solely for
                 fishing teaser reels. this was secured and covered. Cables and terminals
                 were covered and found to be in good condition.
NOTE: It is the surveyor’s experience that batteries have a 2 to 3 season life expectancy
in the marine environment. This was discussed with Mr. Pino at the time of survey.
Batteries showed proper voltage and storage capacity at time of survey.
Selector Switch: (5) Guest selector switches.
Wiring:        serviceable.
Fuses/Switch panel: The main switch panels were located in the saloon and at the helm.
                        Fuses were not inspected. All appear serviceable.
There are (2) Newmar 3 stage PT-24-45U chargers for the house and starting batteries.
There is a Powermania Turbo M108E charger for the yellow top battery. All were
powered up at the time of survey.

* C3 * Bus bars at batteries were showing some corrosion.

AC SYSTEM
Type: 50 amp shore power.
Wiring: Where observed found to be adequate.

                                                                                 Page 11 of 31
    Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 12 of 31



Ground Fault Interrupt: sighted in machinery space, saloon, heads and galley.
* B3 * (2) outlets in the machinery space are not weathertight or GFI protected.
Electrical Panel: Located in the saloon. Appears serviceable.
                   Fuses were not inspected.
Polarity: polarity indicator was observed at the main panel.

The vessel is equipped with (2) Glendinning shore power cord retrieval systems.

The vessel is equipped with (2) Isoboost 50KVA transformers. These were powered up
at the time of survey.

AUXILIARY GENERATORS
The vessel is equipped with (2) Caterpillar 3024C generators (port serial # SAG00256
arrangement 231-7687) (stbd serial # SAG00248 arrangement 231-7687). These are
rated at 21 KW each. Both are fitted with Cat 220-1523 oil filters and Cat 067-6987 fuel
filters. Exhausts were properly routed and double clamped. The port has 2027 hours of
use and the stbd 1629. Both were operated during survey under a normal load. Proper
voltage and frequency were observed.

IT IS RECOMMENDED THAT ALL FLUIDS AND FILTERS BE RENEWED.

                                  E. FUEL SYSTEM

Fuel type:     Diesel
Number of tanks:      (4)
Capacity: (2) @ 775 gallons each, (2) @ 300 gallons each
Material: coated aluminum
Location:      located beneath the cockpit floor and fwd of the machinery space.
Fill Pipe and Hose: Located on the outboard amidships on each side. USCG A2 hose
Vent Pipe and Hose: Located on the outboard amidships on each side. USCG A1 hose
Fuel Lines/ Valves: Found to be adequate. Shutoff valves sighted. USCG A1 hoses
                      at engines and generators.
* C4 * Port side main fuel line valve handle is not properly secured.
Fuel Filters: (4) Racor 751000Max and (4) Cat 389-0432 secondary filters. Appear
               serviceable. (for main engines).
               (2) Racor 500MA types for generators, appear serviceable.

DUE TO THE LOCATION OF THE TANKS A CAREFUL INSPECTION COULD
NOT BE MADE OF ALL TANK SURFACES. NO INFORMATION AS TO THE
CONDITION OF THE TANKS SHOULD BE CONSTRUED FROM THIS REPORT.


                             F. FRESHWATER SYSTEM

Type: Enclosed system.
Tank: Aluminum tank located beneath the companionway floor.
Capacity: reported to be 275 gallons

                                                                              Page 12 of 31
    Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 13 of 31



Fill pipe location: Located on the port side near midship.
Pump: Headhunter Mach 5 well type
Plumbing: Where observed found to be adequate.
Hot water tank: Seaward 35 gallon type.

The vessel is equipped with an Aquawhisper Sea Recovery water maker. This was
powered up and indicators showed potable water being made during survey.

The vessel has an additional Reverse osmosis system which is not in use.

                              G. SANITATION SYSTEM

BLACKWATER
Head: There are (3) Headhunter heads with a plastic holding tank. The tank can be
      pumped out via a deck fitting. (Type III system) There is a Y-valve for overboard
      discharge.
Plumbing: where observed found to be adequate.

GREYWATER
Shower and Sump: Rule 2000 type pump with float switch in sump box.
Sinks: Drain overboard through the sump.
Condensate: There are (2) greywater condensate sump boxes with Rule pumps in the
             machinery space (under generators).
* C5 * Stbd condensate sump box is adrift.

NOTE: Some of the plumbing beneath the master berth and the companionway is not
properly chafe protected where passing through structural members. This was discussed
with Mr. Pino at the time of survey.

                               H. STEERING SYSTEM

Type: Power assisted hydraulic steering system. Found to be operable.
Manufacturer: Seastar
Model: PSC200-9 power assist with HC5801-2 ram. There is a Parfit PFH5526 filter for
        the system.
Rudderposts: serviceable
* C6 * Rubber boot over steering ram is torn.
* C7 * Power assist line not properly chafe protected near reservoir.
* B4 * Excessive play observed at stbd rudder during haul out.
The vessel is equipped with 44” by 12 ½” hydraulic trim tabs.

                                I. GROUND TACKLE

Anchors:      Danforth type found to be in good condition.
Rode: There is chain and 3 strand nylon for rode. Exact
       lengths unable to be observed. The bitter end was not observed.


                                                                            Page 13 of 31
    Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 14 of 31



It is recommended that the primary and a spare anchor be made ready for offshore use,
and that the rode be inspected with bitter end secured.

                          J. ELECTRONICS/NAVIGATION

The vessel is equipped with a Ritchie Compass, a Northstar 952X GPS, (2) Icom IC-
M602 VHF radios, a Simrad AP26 auto pilot, (3) Garmin 8215 multifunction displays,
and a Fusion MS-NRX 300 stereo. There are (2) Furuno RD30 units which are not in
service. Additionally there is an antenna on the port side which is no longer in use, but
was left in place for aesthetic symmetry.

The Garmin MFD displays are also fitted with cameras in the saloon, aft bilge, aft bilge,
and pump room. There is a camera for the cockpit which is not in use due to lack of
compatibility with the Garmin units.

Serial numbers not listed were unable to be observed due to mounting.
Electronics were checked for power up and basic function only.

                             K. THRU-HULL FITTINGS

ABOVE WATER LINE
The vessel is equipped with composite engine exhausts and generator exhaust and
composite cockpit drains. There are common fittings for bilge pump, air condition,
shower and sink discharges. Where able to be inspected, hoses and clamps were found to
be in good condition. Due to location, some fittings could not be inspected. These
fittings were located at, or above, the vessel’s normal heeled waterline.

BELOW WATER LINE
The vessel is equipped with seacocks (appeared to be bronze) for engine intakes,
generator intake, air condition intakes, washdown intake, water maker intake, and
icemaker intake. All of which draw from a sea chest. There are also stand alone
seacocks (appeared to be bronze) for the head discharges. All were double clamped with
stainless hose clamps.

It is recommended that tapered plugs or other means of emergency stoppage be available
at below waterline through hulls in case of failure.

               NOTE: All intakes appeared to be bronze, but material stamping was
               unable to be observed. All fittings should be exercised to ensure ease of
               use. The ABYC recommends a test of 500 pounds of force applied to
               below waterline fittings. This much force was not applied.




                                                                                Page 14 of 31
    Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 15 of 31



                                L. BONDING SYSTEM

The boat appeared to be adequately bonded. It is recommended that a corrosion check be
performed by a qualified marine electrician should problems arise.

It is recommended that bonding connections be cleaned and inspected at regular intervals.

                              M. SAFETY EQUIPMENT

Due to change in ownership of the vessel it is the responsibility of the new owner to
ensure that all USCG required safety equipment is on the vessel prior to use. Fire
extinguishing systems should be serviced annually.

PFD’s: Numerous Type I and Type V adult sighted
Throwable PFD: (2) Type IV (ring buoy and cushion) sighted
Visual Distress Signals: sighted and in date (exp 2/19)
Fire Extinguishers: (4) ABC handheld types sighted. (Annual service is recommended)
NOTE: (2) of the handheld extinguishers were Kidde types. There is a recall on several
Kidde models. This was discussed with Mr. Pino.
Sound Device: operable horn.
Navigation Lights: side, stern, and all around lights were operable.
* A1 * No fwd facing navigation light observed.
Ventilation: Adequate natural with power exhaust blowers.

Placards
No-Oil Discharge: sighted
Trash Disposal: sighted
Waste Management Plan: to be prepared by new owner.

Fixed Fire Extinguisher: FE241 Clean agent type in engine compartment
                          (annual inspection recommended)
Search Light: ACR type * C8 * Not operable.
Liferaft: Revere Valise type (next inspection due 02/21)

There are smoke detectors in each stateroom and a smoke and CO detector in the saloon.

Bilge Pumps
The vessel is equipped with (7) bilge pumps. These are located in the fwd bilge (2),
machinery space (2), and aft bilge (3) areas. All are Rule types with automatic and
manual switches. There are indicator lights and an audible high water alarm. Due to
style of switch, automatic mode was unable to be tested,. but indicator lights indicated
that they were serviceable.




                                                                                Page 15 of 31
     Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 16 of 31



                    IV. FINDINGS AND RECOMMENDATIONS

Deficiencies noted under “SAFETY” SHOULD BE ADDRESSED BEFORE THE
VESSEL IS NEXT UNDERWAY. These findings represent an endangerment to
personnel and/ or the vessel’s safe and proper operating condition. Findings may also be
in violation of USCG regulations.

Deficiencies noted under “OTHER DEFICIENCIES” should be corrected in the near
future So as to maintain standards and to help the vessel retain its value.
Deficiencies will be noted under the appropriate heading.

A.     SAFETY DEFICIENCIES
B.     OTHER DEFICIENCIES
C.     SURVEYORS NOTES AND OBSERVATIONS

                            *A* SAFETY DEFICIENCIES
Due to change in ownership of the vessel it is the responsibility of the new owner to
ensure that all USCG required safety equipment is on the vessel prior to use. Fire
extinguishing systems should be serviced annually.

* A1 *
No forward facing navigation light was observed.

Inspect and address as necessary.

                *B* OTHER DEFICIENCIES NEEDING ATTENTION
* B1 *
Elevated moisture readings were observed as noted on page 8.

Inspect and address as necessary.

* B2 *
Battery cables were not properly secured (wingnuts).

Correct this for compliance with recommendations found in ABYC E10.

* B3 *
(2) machinery space outlets are not weathertight or GFI protected.

Correct this for compliance with recommendations found in ABYC E11.

* B4 *
Excessive play observed at the stbd rudder.

Inspect and address as necessary.



                                                                               Page 16 of 31
    Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 17 of 31



                 *C* SURVEYORS NOTES AND OBSERVATIONS

* C1 *
Exposed wood observed at aft end of stbd side spray rail.

Inspect and address as necessary.

* C2 *
Finish checking observed at deckhouse “mask”.

Inspect and address as necessary.

* C3 *
Bus bars at batteries were showing corrosion.

Inspect and address as necessary.

* C4 *
Port side main fuel line valve handle at tank was not properly secured.

Inspect and address as necessary.

* C5 *
Stbd side condensate sump box was adrift.

Inspect and address as necessary.

* C6 *
Rubber boot at steering ram was torn.

Inspect and address as necessary.

* C7 *
Plumbing at steering power assist reservoir was not properly chafe protected.

Inspect and address as necessary.

* C8 *
Search light was not operable.

Inspect and address as necessary.




                                                                                Page 17 of 31
     Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 18 of 31



                          V. SUMMARY AND VALUATION

A.     STATEMENT OF OVERALL VESSEL RATING OF CONDITION

It is the surveyor’s experience that develops an opinion as to the vessel’s OVERALL
VESSEL RATING OF CONDITION immediately after a complete survey has been
performed and the findings organized in a logical manner.

The grading condition, as developed by BUC RESEARCH, and accepted in the marine
industry, for a vessel at the time of survey, determines the adjustment to the range of base
values in the BUC USED BOAT PRICE GUIDE, for a similar vessel sold within a given
time period, as a consideration to determine the Market Value.

The following is accepted marine grading system of condition
“EXCELLENT CONDITION”, is a vessel that is maintained in mint or bristol fashion-
usually better that factory new – loaded with extras – a rarity.

“ABOVE AVERAGE CONDITION”, has had above average care and is equipped with
extra electrical gear.

“AVERAGE CONDITION”, ready for sale requiring no additional maintenance and
normally equipped for her size.

“ FAIR CONDITION”, requires normal maintenance in order to prepare for sale.

“POOR CONDITION”, substantial yard work required and devoid of extras.

“RESTORABLE CONDITION”, enough of hull and engine exists to restore the boat to
useable condition.

As a result of my investigation, as stated in the SYSTEMS AND FINDINGS AND
RECOMMENDATONS, section of the REPORT OF SURVEY, and by virtue of my
experience, my opinion is

OVERALL VESSEL RATING:                Above Average




                                                                                Page 18 of 31
    Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 19 of 31



B. APPROACHES TO VALUE

There are three fundamental approaches to value: the Cost Approach, the Income
Approach, and the Market Comparison Approach. The Surveyor considered all three,
and chose the Market Approach to Value as the method used in this Report of Marine
Survey to reach a value conclusion for the subject vessel. It is the appropriate method
because comparable vessels have been sold and comparable vessels are for sale in the
current market place.
--The MARKET APPROACH to Value is research and analysis comparing sales of
similar vessels to permit comparison, estimating value by comparison with properties
sold in the relevant market, with adjustments made for differences which affect value,
such as condition and equipment of the subject vessel.
--The INCOME APPROACH to Value is research and analyses of the present worth of
anticipated income. This approach was rejected because the subject vessel is not an
income producing property.
--The COST APPROACH to Value is a method in which the replacement cost is
depreciated based on the age of the subject vessel. The surveyor uses a depreciation rate
determined by his experience. This method is inherently less accurate than the market
analysis, because the current value obtained is very sensitive to the rate of depreciation
applied.
--The replacement cost used in a Cost Approach is defined as the retail cost of a new
vessel of the same/make/model with similar equipment offered by the same
manufacturer, or in the event that an exact replacement model is not available, the cost of
a new comparable vessel from another manufacturer.

In view of the vessel’s age and service, the Cost Approach was not considered an
appropriate method. The surveyor determined there were a sufficient number of vessels
of like age, size, and class currently offered for sale as well as a sufficient number of
reported sales of vessels of like or similar age, size, and class as the subject vessel to
support a MARKET APPROACH method of valuation.
SCOPE OF MARKET ANALYSES
Market values were analyzed using:
- comparisons with similar vessels recently sold on “Soldboats.com” and/or listed in
  current publications and internet brokerage sites
- standard industry pricing guides such as “BUC Valuprofessional” and the “Powerboat
  Guide”.
- current asking prices on “Yachtworld.com” and/or listed in current publications and
  internet brokerage sites.

Within the past (2) years there were (20) vessels of comparable style and construction
(2000 to 2010 model year, 58 to 68 foot cold molded custom built sportfish) listed on
Soldboats.com with a range in selling prices of $460,000 to $2,660,000 USD. There are
currently (8) vessels of comparable style and construction (2002-9 model years, 58 to 67
foot cold molded sportfish) listed for sale on Yachtworld.com with a range in asking
prices of $999,000 to $2,150,000 USD. This data was applied to the subject vessel and
used to determine the value listed on the next page.


                                                                                Page 19 of 31
     Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 20 of 31



C. STATEMENT OF VALUATION

The “FAIR MARKET VALUE” is the most probable price in terms of money which a
vessel should bring in a competitive and open market under all conditions requisite to a
fair sale, the buyer and seller, each acting prudently, knowledgeably and assuming the
price is not affected by undue stimulus.

Implicit in this definition is the consummation of a sale as of a specified date and the
passing of title from seller to buyer under conditions whereby:
a. Buyer and seller are typically motivated.
b. Both parties are well informed or well advised, and each acting in what they consider
   their best interest.
c. Reasonable time is allowed for exposure in the open market.
d. Payment is made in terms of cash in U.S. dollars or in terms of financial
   arrangements comparable thereto; and
e. The price represents a normal consideration for the vessel sold unaffected by special
   or creative financing or sales concessions granted by anyone associated with the sale.

Therefore, after consideration of the reliability of the data, the extent of the necessary
adjustments and condition of the vessel, it is your surveyor’s opinion that the “FAIR
MARKET VALUE” of the subject vessel is:

                                         $1,850,000

       ONE MILLION EIGHT HUNDRED AND FIFTY THOUSAND DOLLARS

2.    The “ESTIMATED REPLACEMENT COST” indicates the retail cost of a new
     vessel of the same make/model with similar equipment offered by the same
     manufacturer. “ESTIMATED REPLACEMENT COST” of the subject vessel is:

                                         $3,000,000

                              THREE MILLION DOLLARS




                                                                                  Page 20 of 31
    Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 21 of 31



D. SUMMARY

The “G-Force” is a well constructed and comfortably appointed sport fishing vessel. It is
obvious that the crew has shown care in the operations of the vessel. The vessel was
properly secured in its slip at the time of survey. She has had numerous cosmetic and
outfitting upgrades for a vessel of her age. The vessel is indeed suitable for its intended
use of fishing and cruising the near coastal waters, rivers and bays.

E. SURVEYOR’S CERTIFICATION
I certify that, to the best of my knowledge and belief:
-The statements of fact contained in this report are true and correct.
-The reported analyses, opinions, and conclusions are limited only by the reported
assumptions and limiting conditions, and are my personal, unbiased professional
analyses, opinions, and conclusions.
-I have no present or prospective interest in the vessel that is the subject of this report,
and I have no personal interest or bias with respect to the parties involved.
-My compensation is not contingent upon reporting of a predetermined value or direction
in value that favors the cause of the client, the amount of the value estimate, the
attainment of a stipulated result.
-I have made a personal inspection of the vessel that is the subject of this report.

This report is submitted without prejudice and for the benefit of whom it may concern.




Franky Pettolina
ATTENDING SURVEYOR

Certificates/Memberships
American Boat and Yacht Council (ABYC) Standards Certified
Boat US Technical Information Exchange
Chapman’s School Yacht and Small Craft Surveying Graduate
Chapman’s School Fundamentals of Damage and Claims Graduate
Society of Accredited Marine Surveyors (AMS)
USCG 100 GT Master

The Recommended Survey Report Content of the Society of Accredited Marine
Surveyors (SAMS) and the Uniform Standards of Professional Appraisal Practice were
used as guidelines for this report.



                                                                                Page 21 of 31
   Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 22 of 31




stern view                     port profile




bow view                       stbd profile




running gear                    running gear




running gear                   running gear


                                                             Page 22 of 31
    Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 23 of 31




stbd view afloat                port view afloat




looking aft from bow            anchor locker




helm                             fly bridge seating




field of visibility             bow deck from bridge


                                                              Page 23 of 31
    Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 24 of 31




cockpit from bridge                  fishing teaser reels




helm electrical panel                helm wiring




shore power cord retrieval systems   machinery space




port engine                          stbd engine


                                                              Page 24 of 31
    Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 25 of 31




aft of port engine              aft of stbd engine




port shaft seal                 stbd shaft seal




fwd of port engine              fwd of stbd engine




pump room to port               pump room to stbd


                                                              Page 25 of 31
   Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 26 of 31




fwd sea chest intakes          aft sea chest intakes




port generator                 stbd generator




port condensate sump box       stbd condensate sump box




outboard of port engine        port batteries


                                                             Page 26 of 31
    Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 27 of 31




outboard of stbd engine             stbd batteries




port battery charger                stbd battery charger




bilge pump in aft machinery space   bilge pump in fwd lazarette




aft bilge to port                   aft bilge to center


                                                                  Page 27 of 31
    Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 28 of 31




aft bilge pumps                  aft bilge to stbd




stbd fuel tank crossover valve   port fuel tank crossover valve




stbd strut bolts                 port strut bolts




saloon looking forward           looking aft from galley


                                                                  Page 28 of 31
   Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 29 of 31




companionway                   master stateroom




master head                     guest head




VIP head                       VIP stateroom




guest stateroom                home entertainment system


                                                             Page 29 of 31
    Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 30 of 31




main electrical panel           plumbing and holding tanks




overboard discharge valve       fwd bilge pump




overboard discharge valve       head plumbing




holding tank                    greywater sump


                                                              Page 30 of 31
   Case 1:19-cv-00192-DLB Document 1-5 Filed 01/18/19 Page 31 of 31




water heater                     freshwater and head pumps




head pumps




Official Number (USCG Documentation): 1178391



                                                             Page 31 of 31
